For Immediate Release For additional information contact: Rick Black, 713-329-6808 Luby’s Announces Fourth Quarter & Fiscal 2008 Results Q4 Same-Store Sales Declined 2.0% Q4 Total Sales Declined 1.3% FY 08 Same-Store Sales Declined 2.6% FY 08 Culinary Contract Services Grew $6.1 Million Year-Over-Year HOUSTON, TX – October 21, 2008 – Luby’s, Inc. (NYSE: LUB) today announced unaudited financial results for the fourth quarter of fiscal 2008, which ended on August 27, 2008. Fourth Quarter Highlights: ·Opened two new prototype stores in the fourth quarter, including one relocation ·Culinary contract services revenue increased to $3.0 million in the fourth quarter compared to $1.6million in the same quarter last year ·Restaurant sales were $94.1 million, a decrease of 2.7% compared to last year; approximately 0.7% ofthe decline relates to the net effect of sales from closed stores in the prior year partially offset by newstore sales in the current year ·Same-store sales, which included 120 units, declined 2.0% in the fourth quarter compared to the samequarter last year ·Store level profit, which the Company defines as restaurant sales minus costs of food, payroll and relatedcosts and other operating expenses, was $8.5 million, or 9.0% compared to $16.9 million, or 17.4%last year Total sales decreased $1.2 million, or 1.3%, in the fourth quarter fiscal 2008 to $97.1 million, compared to $98.3 million in the same quarter last year. The
